





CITATION: R. v. May, 2011 ONCA 172



DATE: 20110303



DOCKET: C48922



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Juriansz JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Robert Dean May



Appellant



Timothy E. Breen and Diana Lumba, for the appellant



Deborah Calderwood, for the respondent



Heard and endorsed: March 2, 2011



On appeal from the dangerous offender finding by Justice Michael
          Brown of the Superior Court of Justice, dated October 3, 2077 at Whitby,
          Ontario.



APPEAL BOOK ENDORSEMENT



[1]

The sentencing judge gave cogent reasons for concluding that the
    appellant presents a very high risk of re-offending in domestic relationships.
    He also found that the appellants prospects for treatment are speculative,
    that he is not motivated to obtain treatment and that he rationalizes his
    behaviour and does not accept responsibility for the severe psychological harm
    he inflicts on his domestic partners. The record also indicates an accelerating
    risk of serious physical harm.

[2]

Contrary to the appellants submission, the sentencing judge clearly
    recognized the nature of the particular risk posed by the appellant and the
    circumstances in which that risk would materialize. The sentencing judge was
    satisfied that apart from speculation, there was no evidence that the risk
    posed by the appellant could eventually be effectively managed in the
    community. That finding is amply supported by the record which, as the
    sentencing judge observed, establishes among other things:

(1)

The appellants propensity
    for violent behaviour  towards women with whom he is or has been in a  relationship;

(2)

His persistent abuse of
    alcohol;

(3)

His poor record while on
    community supervision;

(4)

His anti-social personality
    disorder and significant psychopathic traits;

(5)

His lack of insight into his
    problems; and

(6)

His history of lying,
    manipulation and deceit.

[3]

Nor do we agree that the sentencing judge erred by requiring positive
    evidence of the utility of treatment. The impugned comments of the sentencing
    judge simply reflect the state of the record before him.

[4]

In all the circumstances, we see no basis for interfering with the
    sentencing judges disposition.

[5]

Accordingly, the appeal is dismissed.


